CONCURRING/DISSENTING OPINION BY
Judge McCULLOUGH.
Respectfully, I concur in part and dissent in part. I agree with the Majority’s decision to dismiss Count V and Count XII of Petitioners’ petition for review.
*1125However, I disagree with the Majority’s dismissal of Count IV of the petition for review, insofar as it pertains to Petitioners’ equal protection challenge to the notice requirements of 58 Pa.C.S. § 3218.1. Pursuant to this statutory proviso, the Department of Environmental Protection (DEP), upon receiving notice of a spill, must notify “public drinking water facilities” of the spill and the expected impact on water quality. Id. However, 58 Pa.C.S. § 3218.1 does not require that similar notice be provided to private well owners. At this stage of the proceedings, I cannot conclude that the statute’s differentiation between public and private water suppliers bears a rational relationship to a legitimate governmental interest.
Even the Majority concedes “that the majority of gas drilling occurs in rural areas, that there is a greater reliance on private water suppliers in such areas, and that private wells are not subject to routine testing and monitoring of public water systems.” (Maj. op. at 1112.) Nonetheless, the Majority upholds the classification predominately on the ground that “DEP doesn’t regulate private water sources,” “it is not feasible to require DEP to identify private wells that may be potentially affected by a spill,” and “it is impossible for DEP to provide notice to these unknown private well owners.” (Maj. op. at 1114.)
In my view, the reach of DEP’s current regulatory scheme is insufficient to validate the difference in treatment between public and private water facilities. Just because an agency has not handled certain matters in the past does not give the General Assembly a license to draw classifications along those lines. Equally important, and as noted by the Majority, (Maj. op. at 1112-13 n. 15), 32 P.S. § 645.10(a), which has been in effect since 1956, mandates that the Department of Conservation and Natural Resources maintain records setting forth the location of private wells. Consequently, it appears that DEP would be able to obtain this information through inter-agency cooperation.
The Majority anticipates that “[e]ven though [DEP] is not required to do so, in the event of a spill, DEP will, in all likelihood, canvas the area to identify individuals served by private wells and notify them of the spill.” (Maj. op. at 1114). While I do not doubt DEP’s goodwill, the Majority declines to impose an affirmative legal duty on DEP to provide notice to private well owners. Accordingly, I would conclude that Petitioners stated a viable claim in Count IV.
I also disagree with the Majority’s dismissal of Count XI of Mehernosh Khan, M.D.’s claim to the extent that it pleads an equal protection challenge to the disclosure of confidential information under 58 Pa.C.S. §§ 3222.1(b)(10) and (11).
Pursuant to 58 Pa.C.S. §§ 3222.1(b)(10) and (11), a “health professional” may obtain the identity and composition of chemicals used by the oil and gas industry to diagnose and treat an individual who may have been “exposed to a hazardous chemical” or in the case of an immediate “medical emergency.” Id. However, when the chemicals or compounds are claimed to be a trade secret or confidential proprietary information, the health professional must sign a confidentiality agreement. Id. While the range and precise language of the confidentiality agreement is not known, it is a fair inference that a health professional will be unable to share the information in the peer-review setting, publish the clinical findings and proposed treatment plans in medical journals, or coordinate the outcome and treatment plans with other hospitals who later experience the same or a similar case.
*1126Given these apparent restrictions in the confidentiality agreement, I would conclude that it is not clear and free from doubt that the statutory scheme furthers a legitimate interest because the statute has the effect of severely curtailing the medical community’s ability to share and discuss solutions concerning chemical toxicity cases and symptomatic presentations that they may never have encountered. At the very least, the confidentiality agreement should allow open and frank communication throughout the medical community. Accordingly, I would conclude that Dr. Kahn stated a viable equal protection challenge to 58 Pa.C.S. §§ 3222.1(b)(10) and (11).
Finally, I would clarify the impact of the Majority’s holding as to the non-severable provisions of Act 13, and the enjoinder or enforcement thereof. The legislative intent expressed in enacting Act 13 is in furtherance of the legislative policy recognized in Huntley & Huntley, Inc. v. Borough Council of Oakmont, 600 Pa. 207, 964 A.2d 855 (2009), that local municipalities may regulate “where” the oil and gas industry may operate but not “how.”
As the Majority and our Supreme Court have stated, 58 Pa.C.S. § 3302, a replicate of section 602 of the Oil and Gas Act,1 58 P.S. § 601.602, is not severable from the provisions of Act 13 declared to be unconstitutional, namely, 58 Pa.C.S. §§ 3303 and 3304, to the limited extent that 58 Pa.C.S. § 3302 is applied to preempt local municipalities from regulating “where” the oil and gas industry may operate. I would further conclude that 58 Pa.C.S. § 3302 retains application separate and apart from these unconstitutional provisions and is severable insofar as it is consistent with the objectives enunciated in Huntley & Huntley, Inc. and does not regulate “where” the operation is located but only “how” or in what manner it is operated, i.e., 58 Pa.C.S. §§ 3201-3215(a), 3216-3274 or “Chapter 32 of Act 13.” See Huntley & Huntley, Inc., 964 A.2d at 864; see also Department of Education v. The First School, 471 Pa. 471, 370 A.2d 702 (1977) (concluding that a statute was severable and effectual in application where it was unconstitutional as applied to sectarian nonpublic schools, but constitutional as applied to nonsectarian nonpublic schools). The same can be said of 58 Pa.C.S. §§ 3305-3309 insofar as these provisions pertain and apply to the operational dictates of 58 Pa.C.S. §§ 3201-3215(a), 3216-3274. I understand the Majority opinion to be consistent with these observations, (see Maj. op. at 1120, 1121-22), and to the extent that it is, I would agree. Therefore, 58 Pa.C.S. §§ 3305-3309 should be severable in this regard also, and I would conclude that 58 Pa.C.S. §§ 3302, 3305-3309 are severable and maintain independent legal validity when applied to the statutory sections of Chapter 32 of Act 13.
Moreover, the Majority concludes that Petitioners failed to state cognizable claims challenging the constitutionality of 58 Pa. C.S. §§ 3218.1, 3241(a), and 3222.1(b)(10), (11). In effect, then, these provisions remain constitutional and operative.
In light of the above, and in the proper exercise of judicial restraint given the statutory scheme that is yet remaining, I would conclude that Act 13 is a sustainable piece of legislation to the extent of the noted surviving provisions. The Majority neither declares all of Act 13 to be non-severable nor enjoins the enforcement of Act 13 in its entirety. Although not referenced by the Majority, 45 P.L.E. statutes § 180 provides that “[t]he invalidity of a repealing law results in the prior law remaining in effect.” Here, Act 13 repealed *1127the Oil and Gas Act. Since the Majority has not declared the entirety of Act 13 invalid or non-severable, the principle espoused in 45 P.L.E. statutes § 180 should not apply. The question then remains as to the viability of the Oil and Gas Act, which was repealed by Act 13. Because Act 13 has not been declared unconstitutional in its entirety, the prior Oil and Gas Act is still repealed by it. Cf. Mitchell’s Bar & Rest., Inc. v. Allegheny County, 924 A.2d 730, 736 (Pa.Cmwlth.2007). It is, then, appropriately left to the General Assembly’s discretion to determine whether to amend, replace, or repeal the remaining portions of Act 13 and revive the Oil and Gas Act.
With these observations being stated, I respectfully concur in part and dissent in part.

. Act of December 19, 1984, P.L. 1140, as amended.